Case 2:20-cv-07947-JAK-RAO Document 8 Filed 09/03/20 Page 1 of 3 Page ID #:106



  1                                                                            JS-6
  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    U.S. BANK TRUST N.A., AS
       TRUSTEE FOR LSF9 MASTER                      Case No. CV 20-07947-JAK (RAOx)
 12    PARTICIPATION TRUST,
 13                       Plaintiff,                ORDER REMANDING ACTION
 14          v.
 15    MYRON HALE, et al.,
 16                       Defendants.
 17

 18                                            I.
 19                              FACTUAL BACKGROUND
 20         Plaintiff U.S. Bank Trust N.A., as Trustee for LSF9 Master Participation Trust
 21   (“Plaintiff”) filed an unlawful detainer action in Los Angeles County Superior Court
 22   against Defendants Myron Hale, Sylvia Parker, and Does 1 to 6 (“Defendants”).
 23   Notice of Removal (“Removal”) and Attached Complaint (“Compl.”), Dkt. No. 1.
 24   Defendants are allegedly occupants of real property (“property”) owned by Plaintiff
 25   and located in Los Angeles, California. Compl. ¶¶ 1, 3-4, 8. Plaintiff filed the
 26   unlawful detainer action seeking restitution and possession of property, monetary
 27   damages, and costs. Id. at 3.
 28   ///
Case 2:20-cv-07947-JAK-RAO Document 8 Filed 09/03/20 Page 2 of 3 Page ID #:107



  1         Defendant Myron Hale (“Defendant”) filed a Notice of Removal on August
  2   28, 2020, invoking the Court’s federal question jurisdiction.         Removal at 2-3.
  3   Defendant also submitted a request to proceed in forma pauperis. Dkt. No. 3.
  4                                              II.
  5                                       DISCUSSION
  6         Federal courts are courts of limited jurisdiction, having subject matter
  7   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
  8   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
  9   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
 10   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
 11   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
 12   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
 13   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
 14   to respond when a court contemplates dismissing a claim on the merits, it is not so
 15   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
 16   citations). A defendant attempting to remove an action from state to federal court
 17   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
 18   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
 19   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
 20         Defendant asserts that this Court has subject matter jurisdiction pursuant to
 21   28 U.S.C. §§ 1331 and 1441. Removal at 2-3. Section 1441 provides, in relevant
 22   part, that a defendant may remove to federal court a civil action in state court of
 23   which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
 24   1331 provides that federal “district courts shall have original jurisdiction of all civil
 25   actions arising under the Constitution, laws, or treaties of the United States.” See
 26   id. § 1331.
 27         Here, the Court’s review of the Notice of Removal and the Complaint makes
 28   clear that this Court does not have federal question jurisdiction over the instant matter
                                                 2
Case 2:20-cv-07947-JAK-RAO Document 8 Filed 09/03/20 Page 3 of 3 Page ID #:108



  1   under 28 U.S.C. § 1331. First, there is no federal question apparent from the face of
  2   the Complaint, which appears to allege only a simple unlawful detainer cause of
  3   action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010 WL
  4   4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not
  5   arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
  6   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
  7   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
  8   where plaintiff’s complaint contained only an unlawful detainer claim).
  9         Second, there is no merit to Defendant’s contention that federal question
 10   jurisdiction exists based on the defense that Plaintiff is in violation of 12 U.S.C.
 11   § 3708. Removal at 2-3. It is well settled that a “case may not be removed to federal
 12   court on the basis of a federal defense . . . even if the defense is anticipated in the
 13   plaintiff’s complaint, and even if both parties concede that the federal defense is the
 14   only question truly at issue.” Caterpillar Inc. v. Williams, 482 U.S. 386, 393, 107 S.
 15   Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus, to the extent Defendant’s defenses to
 16   the unlawful detainer action are based on alleged violations of federal law, those
 17   defenses do not provide a basis for federal question jurisdiction. See id. Because
 18   Plaintiff’s complaint does not present a federal question, either on its face or as
 19   artfully pled, the Court lacks jurisdiction under 28 U.S.C. § 1441.
 20                                            III.
 21                                     CONCLUSION
 22         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 23   Court of California, County of Los Angeles, forthwith.
 24         IT IS SO ORDERED.
 25   DATED: September 3, 2020
 26
                                             ________________________________________
 27
                                             JOHN A. KRONSTADT
 28                                          UNITED STATES DISTRICT JUDGE

                                                3
